Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Miss. Lance G. Wimmer (Reg. No. 71,156) on 03/29/21.

The application has been amended as follow:

CLAIMS:

Claim 1 line 4 after: “optimizations" insertion: --, in a physical optimizations list;

	reading from the physical optimizations list to identify the subset of the physical optimizations; and
		inserting data describing the subset of the physical optimizations into the netlist--.

Claim 1 line 11 change: “at least a" to: --the--.

Claim 4 has been cancelled.

Claim 7 line 2 change: “the reference design" to: --the first reference version of the design--.

Claim 9 line 2 change: “the reference design" to: --the first reference version of the design--.

Claim 10 line 2 after: “instructions" insertion: --, that when executed by one or more computer processors, cause the one or more computer processors--.

Claim 10 line 5 after: “optimizations" insertion: --in a physical optimizations list;
	generate, based upon the physical optimizations list, a netlist comprising a subset of the physical optimizations, by:
	reading from the physical optimizations list to identify the subset of the physical optimizations; and


Claim 10 line 6 change: “receiving" to: --receive--.

Claim 10 line 10 change: “reference design" to: --reference version of the design--.

Claim 10 line 12 change: “at least a" to: --the--.

Claim 11 line 2 change: “the reference design" to: -- the first reference version of the design--.

Claim 14 line 3 change: “current design" to: -- second version of the design--.

Claim 15 line 9 after: “a" insertion: --physical optimizations--.

Claim 15 line 9 after: “list" insertion: --;

generate, based upon the physical optimizations list, a netlist comprising a subset of the one or more physical optimizations, by:
	reading from the physical optimizations list to identify the subset of the one or more physical optimizations; and


Claim 15 line 16 change: “of the physical" insertion: --physical--.

Claim 15 line 18 change: “the list" insertion: -- the physical optimizations list--.

Allowable Subject Matter

Claims 1-3 and 5-20 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:


The prior art of record fails to teach or fairly suggest that a method, comprising: performing physical optimizations on a first reference version of a design to be implemented in programmable logic; maintaining a computer-readable list of the physical optimizations in a physical optimizations list; generating, based upon the physical optimizations list, a netlist comprising a subset of the physical optimizations, by: reading from the physical optimizations list to identify the subset of the physical optimizations; and inserting data describing the subset of the physical optimizations into the netlist; receiving one or more designer-specified changes to the first reference version of the design to be included in a second version of the design;  identifying matching cells, nets, or both between the first reference version of the design and the second version of the design; and restoring the subset of the physical optimizations in the second version of the design by reading the computer-readable list of the physical optimizations and applying the subset to a computer-readable description of the second version of the design; and providing the computer-readable description of the second version of the design to the programmable logic for implementation on the programmable logic, together will all limitations recited in the independent claim 1, and substantially similar to independent claim 10 and 15.

Prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification. After a further search and thorough examination of the present application in light of prior art made of record, amended independent claims 1, 10 and 15 are allowed. 

The dependent claims 2-3, 5-9, 11-14 and 16-20 are being definite, further limiting, and fully enabled by the specification. After a further search and a thorough examination of the present application and in light of the prior art made of record, claims 1-3 and 5-20 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH C TAT whose telephone number is (571)272-1908.  The examiner can normally be reached on flex 7:00Am-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BINH C TAT/Primary Examiner, Art Unit 2851